Citation Nr: 1759183	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to January 1968.  He also had additional service in the Army Reserve from January 1968 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied service connection for bilateral hearing loss and for tinnitus.  

In March 2012, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In January 2014, the Board granted service connection for tinnitus.  The Board also remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  

A February 2014 RO decision implemented the January 2014 Board decision, and granted service connection and a 10 percent rating for tinnitus, effective September 25, 2008.  

In May 2016, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for further development.  

In July 2017, the Board requested a VHA opinion, and the VHA opinion was obtained in September 2017.  In September 2017, the Veteran and his representative were provided with a copy of the January 2017 VHA opinion.  In December 2017, the Veteran's representative submitted additional argument in support of his appeal.  


FINDINGS OF FACT

1.  The Veteran's current left ear hearing loss had its onset in service.  

2.  The Veteran's right ear hearing loss was not present during service or for years thereafter, and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for tinnitus.  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically maintains that he has bilateral hearing loss as a result of acoustic trauma during his periods of service.  He reports that he sustained damage to his ears on at least one occasion in 1978, while on Army Reserve duty, when he helped out during a range qualifying exercise for .45 handguns, as well as during his own M16 rifle range qualifying exercise on that same day, both without any hearing protection.  The Veteran states that he had sudden hearing loss and ringing in the ears, at that time, which did not improve over time.  He has also asserted that such acoustic trauma occurred in 1976 or 1977.  He indicates that during his periods of Army Reserve duty from 1981 to 1982, a doctor told him that he appeared to be deaf in one ear during a hearing test.  The Veteran essentially reports that he has suffered bilateral hearing loss since his periods of service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran served on active duty in the Army from January 1966 to January 1968.  He also had additional service in the Army Reserve from January 1968 to September 1993.  His DD Form 214 for his period of active duty from January 1966 to January 1968 lists his occupational specialty as a "DISB" exam specialist.  The Veteran's personnel records indicate that from January 1976 to January 1977, he had 14 active duty points; that from January 1977 to January 1978, he had 16 active duty points; and that from January 1978 to January 1979, he had 16 active duty points.  

The Veteran's service treatment records for his period of active duty from January 1966 to January 1968 do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2016).  

The service treatment records for the Veteran's periods of service in the Army Reserve indicate that audiological evaluations, pursuant to objective examination reports dated in August 1975 and April 1977, do not show a hearing loss disability in either ear, respectively, as defined by 38 C.F.R. § 3.385.  An audiological evaluation, pursuant to an April 1981 objective examination report, also did not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  However, there was a notation by the examiner that the Veteran had hearing loss in the left ear from 3000 to 6000 Hertz and that he had intermittent tinnitus in his left ear.  Additionally, a June 1986 audiogram, as well as audiological evaluations, pursuant to June 1986, March 1988, and March 1992 objective examination reports, all show hearing loss in the left ear, but not the right ear, pursuant to 38 C.F.R. § 3.385.  

Post-service VA treatment records, including VA examination reports, show that the Veteran has right ear hearing loss and left ear hearing loss under the provisions of 38 C.F.R. § 3.385.  

An April 2014 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses were sensorineural hearing loss in the frequency range of 6000 Hertz or greater in the right ear, and sensorineural hearing loss in the frequency range of 6000 Hertz or greater in the left ear.  The examiner commented that the Veteran's right ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in his military service.  The examiner stated that the Veteran's entrance audiogram indicates normal hearing and that his separation audiogram was considered invalid as it used whispered voice testing.  The examiner indicated that the Veteran was a right-handed shooter, that he stated that he had been a hunter since childhood, and that he currently would go trap shooting.  It was noted that the Veteran did report that he currently used custom hearing protection.  The examiner maintained that the Veteran reported that he noticed a decrease in his hearing approximately twelve years ago and that he was sixty-seven years old.  The examiner further indicated that the Veteran's right ear hearing loss existed prior to his periods of service and that it was not aggravated beyond its normal progression in service.  As to a rationale, the examiner stated that she was "unable to determine."  

As to the Veteran's left ear hearing loss, the examiner found that it was not at least as likely as not (50 percent probability or greater) caused by or a result of an event during his military service.  The examiner stated that the entrance audiogram indicates normal hearing, bilaterally, with a 15 decibel threshold at 6000 Hertz in the left ear only.  It was noted that the separation audiogram was considered invalid as it used whispered voice testing.  The examiner reported that the Veteran was a right-handed shooter, that he stated that he had been a hunter since childhood, and that he currently went trap shooting.  The examiner also noted that the Veteran did report that he currently used custom hearing protection.  The examiner indicated that the Veteran reported that he noticed a decrease in his hearing approximately twelve years ago and that he was sixty-seven years old.  The examiner further maintained that the Veteran's left ear hearing loss existed prior to his periods of service and that it was no aggravated beyond its normal progression in service.  The examiner again indicated that she was unable to determine a rationale.  

In an April 2014 addendum to the April 2014 VA audiological examination report, the examiner stated that the Veteran reported that both his father and his grandfather had hearing loss and that neither of them worked around noise.  The examiner indicated that such might suggest that there might be some genetic factors to the Veteran's current hearing loss.  

A July 2016 VA audiological examination also includes a notation that the Veteran's claims file was reviewed.  The Veteran reported problems with hearing normal conversations.  He stated that his hearing problems began in May 1976 after auditory trauma at a pistol range, and that he suffered sudden tinnitus and the sudden onset of hearing loss at that time, which never improved.  The Veteran indicated that during his period of active duty from 1966 to 1968, he was exposed to noise at the firing range while qualifying.  It was noted that the Veteran was in the Army Reserve from "1973 to 1991."  The Veteran reported that he had civilian noise exposure in the post office as a letter carrier and postmaster.  He stated that he was right-handed hunter in the past and that he also had exposure to power and lawn tools.  

The diagnoses were sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, and of 6000 Hertz or higher frequencies, in the right ear, and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, and of 6000 Hertz or higher frequencies, in the left ear.  The examiner did not provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  

In an September 2016 addendum to the July 2016 VA audiological examination report, the same examiner stated that she would say that it was less likely as not that the Veteran's hearing loss was related to an active duty event based on the onset of hearing decrease repeatedly reported to be after active duty.  

In an additional October 2016 addendum to the July 2016 VA audiological examination report, the same examiner indicated that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner found that the Veteran's bilateral hearing loss was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner stated that the Veteran's hearing loss was less likely as not related to a military event prior to 1977.  The examiner maintained that such opinion was based on objective evidence that thresholds were too low in 1977 for any standard threshold shift as defined by the Department of Defense to have occurred prior to 1977.  The examiner reported that the Veteran stated in 2008 that the event that caused his hearing loss occurred in May 1975, and that he reported that the event occurred in May 1976 in 2016.  The examiner indicated that both such dates were both prior to 1977, which was objective evidence that permanent standard threshold shift/auditory damage did not occur at the event specified by the Veteran, or during his period of active duty from 1966 to 1968.  

The examiner reported that a significant shift in the Veteran's hearing did occur between 1977 and 1981 and that hearing loss progressed while the Veteran was in the Army Reserve from 1977 to 1992.  The examiner stated that there was no objective evidence that a shift from 1977 to 1992 occurred on a drill or in between drills.  The examiner maintained that the evidence from the Veteran showed no report of any damage from 1977 to 1992.  It was noted that the Veteran's lay statement as to the onset of his hearing loss was considered in the absence of objective evidence.  The examiner indicated that tinnitus in the Veteran's left ear was reported in 1981, which was consistent with the shift in hearing in the left ear from 1977 to 1981 and the hearing loss in 1981, but that there was no evidence to determine if the shift was or was not occurred in a drill.  

The examiner commented that the objective evidence indicated that permanent auditory damage did not occur in either ear prior to 1977 as stated by the Veteran.  The examiner maintained that whether auditory damage and the onset of tinnitus/hearing loss began during or between periods of activation with Army Reserve duty could not be determined beyond speculation.  

A VHA opinion, received in September 2017, was provided by an otolaryngologist.  The VHA expert discussed the Veteran's medical history in some detail.  The expert indicated that it was at least as likely as not that the Veteran's left ear hearing loss resulted from one or more incidents in the service.  The expert reported that the Veteran noted acoustic trauma in perhaps 1976, 1977, or 1978.  The expert stated that an audiogram in April 1977 does not show hearing loss, but that there is a notation on a 1981 audiogram that led him to believe that the Veteran did have hearing loss on the left side at that time.  The expert maintained that, furthermore, the Veteran's subjective reporting of intermittent left-sided tinnitus to the examiner in 1981 gave credence to the Veteran having true hearing loss at that time.  It was noted that tinnitus was much more likely than not to have been caused by sensorineural hearing loss due to acoustic trauma.  

The expert indicated that it was not at least as likely as not that the Veteran's right ear hearing loss resulted from one or more incidents in the service.  The expert stated that the Veteran's self-reporting of acoustic trauma in the late 1970s did not result in any hearing loss in the right ear on audiometry tests in the years of 1986, 1988, and 1992.  The expert reported that there was no mechanism that he was aware of by which hearing loss could occur in a delayed fashion due to acoustic trauma.  The expert maintained that he knew of no evidence, and could not find any such evidence, that indicated that sensitive hair cells in the cochlea could be primed for hearing loss at a later date.  

The expert stated that his concerns about his report related to a lack of personal access to the objective data in the case.  The expert reported that he did not have access to any objective audiologic record and that he had not seen the audiogram in 1981 which both notes normal hearing, as well as left-sided hearing loss with tinnitus.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the April 2014 VA audiological examination report related diagnoses of sensorineural hearing loss in both the right ear and left ear, but in the frequencies of 6000 Hertz or greater.  However, the actual reported results were indicative of a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385, and show hearing loss in the frequencies from 500 to 4000 Hertz.  Additionally, the VA examiner, following a review of the claims file, found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event during his military service.  The examiner specifically stated that the Veteran had normal hearing in both ears pursuant to an entrance audiogram.  However, the examiner also concluded that the Veteran's bilateral hearing loss existed prior to his periods of service and that it was not aggravated beyond its normal progression in service.  The Board notes that the examiner did not provide any rationale for her conclusion that the Veteran's bilateral hearing loss pre-existed his periods of service.  

Further, the Board observes that examiner, pursuant to the April 2014 VA audiological examination report, with an April 2014 addendum, stated that the Veteran reported that his bilateral hearing loss began twelve years earlier.  The Board notes, however, that in in statements and testimony on appeal, the Veteran has specifically reported that his bilateral hearing loss began during his periods of service.  The Board also notes that the examiner did not address the fact that while pre-1978 audiological evaluations, which were dated in August 1975 and February 1977, only noted increased audiological thresholds, bilaterally, post-1978 audiological evaluations dated in June 1986, March 1988, and March 1992, all documented hearing loss in the Veteran's left ear as defined by 38 C.F.R. § 3.385.  Further, the Board observes that the examiner did not address the Veteran's reports of hearing problems during his periods of service and since that time.  The Veteran is competent to report that he had hearing problems during and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the opinions provided by the examiner, pursuant to the April 2014 VA audiological examination report, with the April 2014 addendum, have little probative value in this matter.  

The Board observes that the July 2016 VA audiological examination report, with addendums in September 2016 and October 2016, also addressed the etiology of the Veteran's claimed right ear hearing loss and left ear hearing loss.  The examiner, pursuant the October 2016 addendum to the July 2016 VA audiological examination report, stated that the evidence from the Veteran showed no report of any damage to his hearing from 1977 to 1992.  The Board notes, however, that the Veteran specifically reported that he sustained damage to his ears on at least one occasion in 1978, while on Army Reserve duty, when he helped out during a range qualifying exercise for .45 handguns, as well as during his own M16 rifle range qualifying exercise on that same day, both without any hearing protection.  Additionally, the examiner reported that the Veteran claimed his hearing damage occurred on dates prior to 1977, which was objective evidence that permanent standard threshold shift/auditory damage did not occur at the event specified by the Veteran, or during his period of active duty from 1966 to 1968.  The Board notes that the Veteran has claimed he sustained damage to his ear in 1978, as well as in 1976 and 1977.  

Further, the Board observes that the examiner essentially indicated that the Veteran's bilateral hearing loss was not related to acoustic trauma in service on the basis, at least in part, that there was no evidence of hearing loss prior to 1977.  The Board notes, however, that in regard to a claim of entitlement to service connection for hearing loss, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Therefore, the Board finds that the examiner's opinions, pursuant to the July 2016 VA audiological examination report, with September 2016 and October 2016 addendums, are less probative in this matter.  

The Board observes that the VHA expert discussed the Veteran's reports of acoustic trauma in perhaps 1976, 1977, and 1978, and specifically referred to an audiogram in 1981 that led him to believe the Veteran did have hearing loss on the left side at that time.  The examiner also addressed the Veteran's reports of intermittent left-sided tinnitus in 1981.  The expert further addressed the Veteran's reports of acoustic trauma in the 1970s and found that such did not result in any hearing loss in the right ear on audiometry in the years 1986, 1988, and 1992.  The Board notes that the examiner did indicate that there was no mechanism that he was aware of by which hearing loss could occur in a delayed fashion due to acoustic trauma.  The Board observes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87, 89.  The Board observes, however, that the examiner discussed the Veteran's medical history in detail, discussed the Veteran's reports of acoustic trauma during his periods of service and hearing problems since service, and provided rationales for his opinions.  Therefore, the Board finds that the opinions provided by the VHA expert are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

As the Board finds that opinions provided by the VHA physician, an otolaryngologist surgeon, are the most probative opinions of record, and those opinions support the Veteran's claim for service connection for left hear hearing loss, service connection for left ear hearing loss is warranted.  

As to the Veteran's claim for service connection for right ear hearing loss, the Board observes that the medical evidence does not suggest that such condition is related to his periods of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his right ear hearing loss began years after his periods of active duty, without any relationship to any incident of service.  A VHA expert, in a very probative opinion, indicated that the Veteran's right ear hearing loss was not shown on audiometry in 1986, 1988, or 1992.  The expert also specifically found that the Veteran's right ear hearing loss was not related to his periods of service.  The Board further notes that all the opinions of record are negative in regard to the Veteran's claim for service connection for right ear hearing loss.  

The Veteran has essentially alleged that right ear hearing loss had its onset during his periods of service, specifically during his periods of active duty in the Army Reserve.  However, while the Veteran is competent to report symptoms of hearing problems during service, or after service, he is not competent to relate his current right ear hearing loss to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for right ear hearing loss; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


